DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawade et al. (JP 2003-048110A) .
Regarding claim 1, Kawade discloses a drill comprising: a drill body 1 having a longitudinal axis O, a front end, and a front end portion 1A; at least one flute in the front end portion; and a cutting insert 4 mounted to the drill body in the at least one flute at the front end of the drill body, wherein the at least one flute includes a plurality of grooves 2, the plurality of grooves extending lengthwise along a length of the at least one flute and wherein concave surfaces of adjacent grooves of the plurality of grooves intersect to define a ridge separating the grooves. (Figs. 6-7 and Figs. 1-5, Paragraphs 2, 5-6, 8-16, translation)
Kawade is silent about “a depth of each groove of the plurality of grooves being 0.01 to 0.05 of a diameter of the front end portion of the drill body, wherein a radius of each groove of the plurality of grooves is between 0.05 and 0.20 of the diameter of the front end portion.” However, Kawade discloses the radii of the concave curves C3-C6 (Fig. 2) are set to ½ of the radius of the circle B (or is ½ of the core thickness d, Paragraph 11). It is known in the art that the core thickness may be selected appropriately to allow the drill to be rigid sufficiently. Therefore, Kawade implicitly indicates the radius of the grooves defined by the concave curves C3-C6, and hence C1-C2, C7-C12 (in different embodiments of Figs. 1-5), are dependent on the drill diameter. Furthermore, from Figs. 1-5, the depth of the grooves and the radius of grooves are varied, indicating their values are dependent on cutting conditions, optimized chip evacuation performance, and rigidity of the drill. (abstract and paragraph 5) Furthermore, one can assume the drawings showing correct relationship between the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to select a depth of the groove to be within the sizes cited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to select a radius of each groove to be within the sizes cited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Kawade does not disclose the depth of each groove of the plurality of grooves is 0.02 to 0.03 of the diameter of the front end portion of the drill body. However, for the reasons similar to claim 1 above, “the depth of the grooves and the radius of grooves are varied, indicating their values are dependent on cutting conditions, optimized chip evacuation performance, and rigidity of the drill.”,  it would 
Regarding claim 3, Kawade discloses surfaces of each of the plurality of grooves are curved.
Regarding claim 4, Kawade discloses surfaces of the plurality of grooves are radiused.
Regarding claim 5, Kawade discloses the plurality of grooves defines a scallop shape.
Regarding claim 7, Kawade does not disclose the radius of each groove of the plurality of grooves is between 1 mm and 10 mm. However, one with ordinary skill in the art would have recognized the radius of each groove is dependent on the size of the drill, the desired rigidity of the drill body, and the desired performance of chip evacuation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to select a radius of each groove to be within the sizes cited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Kawade discloses the at least one flute has a first edge and a second edge, and wherein the plurality of grooves extends from the first edge to the second edge. (Figures)
Regarding claim 9, Kawade as modified discloses the at least one flute is curved over an entire distance between the first edge and the second edge. (Figs. 1-5)
Regarding claim 10, Kawade discloses the at least one flute includes a cutting insert mounting surface 3 (the surface of the mounting seats, Figs. 6, Paragraph 2) at the front end of the drill body. Kawade is silent if the plurality of grooves has a front end adjacent the cutting insert mounting surface. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate a frond end  of the plurality of grooves to be adjacent the cutting inserts to evacuate the chip more directly and efficiently.
Regarding claim 11, Kawade discloses the plurality of grooves extends lengthwise along a length of the at least one flute in a same direction as the at least one flute.
Regarding claim 12, Kawade discloses an imaginary circle (B, Figs. 1-5) or ellipse touches three discrete points or a majority of or all the ridge to define an arc of a circle or ellipse that is defined by an angle greater than 110 degrees. (This is apparent from Figs. 1-5)
Regarding claim 15, Kawade as modified discloses a method for making a drill according to claim 1, the method comprising the steps of: forming at least one flute in a drill body; and milling a plurality of grooves along a length of the at least one flute so that concave surfaces of adjacent ones of the grooves intersect to define a ridge 
Regarding claim 16, Kawade discloses one or more coolant/lubricant channels 6 that extend from a shank end of the drill to the front end of the drill, or to a point near the front end of the drill. (Fig. 6 and Paragraph 3)

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawade in view of Grossman (US 5,509,761).
Regarding claim 13, Kawade discloses, the drill body has a flange portion including a generally cylindrical portion 1B and a converging portion, the generally cylindrical portion having a larger diameter than the front end portion of the drill body and the converging portion decreasing in diameter from the generally cylindrical portion to the front end portion, and a rear portion of the at least one flute is at least partially disposed in the converging portion. (Paragraph 3, Fig. 6). Kawade is silent if “the plurality of grooves extends to the rear portion of the at least one flute.”
Grossman discloses a drill including flutes 14A, 14B, The flutes has a rear portion extended into a flange portion 13 (Figs. 1-2, col. 4 lines 21-23). The flutes has grooves 25 formed in the surface of the flutes, extends in the direction of the flutes, and into the rear portion of the flutes. ( Fig. 2, col. 9 lines 6-9) It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the grooves of Kawade to extend to the rear portion of the flutes to effectively evacuate the chips to the end of the flute. 
Regarding claim 14, Kawade in view of Grossman discloses the rear portion of the at least one flute is at least partially disposed in the generally cylindrical portion. (Fig. 6, Kawade)
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (It is noted Kawade as set forth in claims 1 and 15 above teaches the limitations of claims 1 and 15 in contrast to what applicant argues on p. 10 of the response filed 12/30/2020.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722